DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2 and 14, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the controller controls the second current source to generate the second driving current having a second set current value within a range that is zero or greater but less than 1-1/n times the threshold current value, when scanning the non-display area, and having a third set current value greater than or equal to the second set current value, when scanning the portion having the zero luminance level in the display area.as claimed in combination with the remaining limitations of independent claims 2 and 14.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the controller controls the second current source to generate the second driving current having a second set current value within a range that is zero or greater but less than 1-1/n times the threshold current value, when scanning the non-display area, and having the second set current value that is zero, when scanning the non-display area, when as claimed in combination with the remaining limitations of independent claims 2 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621